Judgment unanimously affirmed. Memorandum: No reason appears in the record for questioning the propriety or validity of defendant’s plea of guilty to murder in the second degree in full satisfaction of all counts of the indictment (see People v. Nixon, 21 N Y 2d 338). Defendant’s eonclusory statements as to the insufficiency of the evidence to support the indictment, and “ defamation ”, made at the time of resentence, were insufficient to warrant granting his motion made at that time to withdraw his plea of guilty. (Appeal from judgment of Oswego County Court resentencing defendant following conviction for murder, second degree.) Present — Goldman, P. J., Marsh, Witmer, Cardamone and Henry, JJ.